DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-9 are currently pending in the application
Claim 1-9 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 12/21/2020 has been entered. Claims 1-9 remain pending in the application. 
Claim Objections
Claim(s)  1 is/are objected to because of the following informalities: 
line 3 “A unitary” should be changed to read--a unitary--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “the sidewall configured to form a scalloped-like edge around the unitary component that presents a wide area for the large breed canine to target while getting on and off the step and that provides a low area-to-weight ratio…” This renders the claim vague and indefinite because it is not readily clear what is meant by “a low area-to-weight ratio”. Is this referring to the area-to-weight ratio between the side wall and the top and bottom surface of the step or between the claimed as a whole step and prior art? Further, it is not clear what is meant by “area-to-weight ratio”. 
Claim 1 further recites “relative to steps having a smooth surface”. This renders the claim vague and indefinite because “steps having a smooth surface” is not part of the claimed apparatus. Therefore the step cannot be compared to something not claimed rendering the claim indefinite. 
Claim 1 further recites “a scalloped-like edge”. The phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 
	
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vandaan (US20030154669A1-previously cited) in view of Pzsm (Title Puzzle Sports Mat-previously cited). 
Regarding claim 1:
Vandaan teaches:

    PNG
    media_image1.png
    168
    359
    media_image1.png
    Greyscale

A step (Figure 1 and Abstract) 
Adapted to assist large breed canines in moving from one surface area to another surface area, (Figures and para0004, a large breed canine can use the pet step to move from one surface (ground) to another surface area (bed))
The step comprising, a unitary component having (paragraph 0007)
 a top surface and (Figure 1, Reference A, paragraph 0009)
a bottom surface (paragraph 0010)
 that are connected to one another by at least one sidewall, (paragraph 0008, Figure 1, Reference B)
However, Vandaan doesn’t teach:
and wherein the sidewall forms a scalloped-like edge of the unitary component. 
Pzsm teaches:
a mat comprising (it is noted that the mat could function as a step for a pet)
a unitary component (Figures)
a top surface (see top red side of mat)
and a bottom surface (see bottom black side of mat)
that are connected by at least one sidewall (see side where two colored sides connect)

    PNG
    media_image2.png
    449
    968
    media_image2.png
    Greyscale

the sidewall configured to form a scalloped-like edge around the unitary component. (see Figure 1, Reference C)
It would have been obvious to one having ordinary skill in the art at the effective filing date to modify the pet step of Vandaan to have the sidewall form a scalloped-like edge as taught by Pzsm to allow for a plurality of steps to interlock and configure a larger step to accommodate larger pets. 
Therefore, Vandaan as modified by Pzsm teaches:
that presents a wide area for the large breed canines to target while getting on or off the step and that provides a low area-to-weight ratio relative to steps having a smooth uniformly shaped outer edge. (as best understood from 112b above)
A device of the prior art meets a functionally-defined limitation if it is capable of the recited function, and the prior art reference need not envision the device actually being used to 
Regarding claim 2:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 1.  Vandaan further teaches:
wherein the at least one sidewall includes four sidewalls and is approximately in the shape of a square.  (paragraph 0008, line 1, Figure 1- see how each module is in the shape of a square)
Regarding claim 3:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 2.  Vandaan further teaches:
wherein one or more of the four sidewalls include a handle. (paragraph 0008, 4-6, Figure 1, Reference C)
Regarding claim 4:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 3.  Vandaan further teaches:
wherein the top surface is a gripping surface (paragraph 0009, (the top surface is entirely surfaced with carpet which is considered a gripping surface)
Regarding claim 5:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 4.  Vandaan further teaches:
wherein the top surface is shock absorbing. (paragraph 0009, (the top surface is entirely surfaced with carpet which is considered a shock absorbing surface)
Regarding claim 6:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 5.  Vandaan further teaches:
wherein the bottom surface is a gripping surface. (paragraph 0010, lines 3-4 (a non-slip material is attached to the entire surface bottom, the reference at least suggests that a non-slip material is a gripping surface)
Regarding claim 7:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 6.  However, Vandaan doesn’t teaches:
wherein the unitary component is comprised of a water-resistant foam rubber.
Pzsm teaches:
wherein the unitary component is comprised of a water-resistant foam rubber. (Details tab, “Made of protective ethylene vinyl acetate shock absorbing foam with a tough, non-slip, dual-sided, rubberized cover for professional workouts every time”. It is noted that the material ethylene vinyl acetate is a water-resistant foam rubber.) 
It would have been obvious to one having ordinary skill in the art at the effective filing date to modify the pet step of Vandaan to have the unitary component formed from a water-resistant foam rubber such as ethylene vinyl acetate as taught by Pzsm to protect the pet 
Regarding claim 8:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim 7.  However, Vandaan doesn’t teaches:
wherein the water-resistant foam rubber is ethylene-vinyl acetate foam rubber.
Pzsm teaches:
wherein the water-resistant foam rubber is ethylene-vinyl acetate foam rubber. (Details tab, see “Made of protective ethylene vinyl acetate shock absorbing foam with a tough, non-slip, dual-sided, rubberized cover for professional workouts every time”.) 
It would have been obvious to one having ordinary skill in the art at the effective filing date to modify the pet step of Vandaan to be formed of a water-resistant foam rubber such as ethylene vinyl acetate as taught by Pzsm to protect the pet step from contamination during use from fluids such as urine and drink and to allow the user to easily clean the step when a contamination occurs. 
	Regarding claim 9:
Vandaan as modified by Pzsm, as shown above, discloses all the limitations of claim .  Vandaan further teaches:
further including one or more handles, each of the handles aligned in a center of the sidewall. (paragraph 0008, Figure 1, Reference C)
Vandaan as mdofiied by Pzam doesn’t teach:
each of the one or more handles vertically aligned in a corner of the sidewall.
. 
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. 
	Applicant argued that Vandaan in view of Pszm does not teach “a step having a wide and welcoming target area with a low area-to-weight ratio” and  that there is no teaching, suggestion, or motivation to combine the references. 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case:
	Vandaan as disclosed teaches a large surface area pet step capable of use with large canine breeds but fails to teach that the sidewalls are configured to form a scalloped-like edge around the unitary component. Pszm teaches a mat which would be used as a step for a pet, comprising a sidewall configured to form a scalloped-like edge . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHADA ALGHAILANI
Examiner
Art Unit 3643



/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642